Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into, effective
as of May 31, 2005 (the “Effective Date”), by and between CALLWAVE, INC., a
California corporation (the “Company”), and C. STEPHEN CORDIAL(“Employee”), with
reference to the following facts:

 

RECITALS:

 

The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which the Company shall employ Employee.

 

AGREEMENTS:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1. POSITION AND DUTIES

 

1.1 POSITION AND TITLE. The Company hereby hires Employee to serve as the Chief
Financial Officer of the Company.

 

(a) LIMITS ON AUTHORITY. Employee shall perform his duties as Chief Financial
Officer of the Company pursuant to this Agreement in compliance with applicable
law and consistent with such budgets as the Company’s Board of Directors adopts
and modifies from time to time.

 

(b) ANNUAL REVIEWS. Within thirty (30) days after each annual anniversary of the
Effective Date of this Agreement, the Company shall review Employee’s
performance of his duties pursuant to this Agreement and advise Employee of the
results of that review. In connection with each such review, the Company shall
evaluate whether any increase in Employee’s compensation under Section 2, below,
is appropriate.

 

(c) REPORTING AND AUTHORITY. Employee shall report to the Company’s Chief
Executive Officer. Subject to directions from the Chief Executive Officer and to
the power and authority of the Company’s Board of Directors to govern the
affairs of the Company, Employee shall have full authority and responsibility
for supervising and managing the financial affairs of the Company, including (i)
preparing and delivering to the Board of Directors accurate financial statements
at such time and with such detail as the Board of Directors may request, (ii)
supervising the Company’s engagement of and relationship with its independent
certified public accountants, tax advisors, and other financial consultants,
(iii) supervising the timely filing of the all periodic reports that the Company
is required to file pursuant to applicable law, including but not limited to all
such reports required to be filed under the Securities Exchange Act of 1934, as
amended from time to time, (iv) supervising the Company’s efforts to comply with
the requirements of Section 404 of the Sarbanes Oxley Act of 2002, (v)
supervising the Company’s collection of receivables, deposit of funds, and
payment of expenses, (vi) preparing such forecasts as the Company’s Chief
Executive Officer or Board of Directors may request, (vii) ensuring that the
Company’s financial affairs are conducted in compliance with applicable law, and
(viii) exercising such other authority and responsibility as the Company’s Chief
Executive Officer may delegate to Employee from time to time.

 

1.2 ACCEPTANCE. Employee hereby accepts employment by the Company in the
capacity set forth in Section 1.1, above, and agrees to perform the duties of
such position from and after the Effective Date of this Agreement in a diligent,
efficient, trustworthy, and businesslike manner. Employee agrees that, to the
best of the Employee’s ability and experience, Employee at all times shall
loyally and conscientiously discharge all of the duties and responsibilities
imposed upon Employee pursuant to this Agreement.



--------------------------------------------------------------------------------

1.3 BUSINESS TIME. Employee shall devote at least forty (40) hours of his
business time in each week to the performance of his duties under this
Agreement.

 

1.4 LOCATION. Employee shall perform his duties under this Agreement from the
Company’s principal offices in Santa Barbara, California. Employee acknowledges
and agrees that from time to time he shall be required to travel (at the cost
and expense of the Company) to other locations outside of Santa Barbara,
California, in order to discharge his duties under this Agreement.

 

1.5 TERM. The term of this Agreement shall commence as of the Effective Date and
shall terminate pursuant to Section 3, below.

 

2. COMPENSATION. The Company shall compensate Employee for his services pursuant
to this Agreement as follows:

 

2.1 SALARY. The Company shall pay to Employee an annual salary in the amount of
Two Hundred Seventy-Five Thousand Dollars ($275,000.00) (“Base Compensation”),
payable in periodic installments in accordance with the Company’s regular
payroll practices in effect from time to time. Such annual salary shall be
subject to periodic increases, in such amounts (if any) and at such times (if
any) as the Company in its sole discretion determines to be appropriate.

 

2.2 DISCRETIONARY BONUS. Employee shall be eligible for a discretionary bonus at
such time and in such amount (if any) as the Company in its sole discretion
determines to be appropriate.

 

2.3 FRINGE BENEFITS. Employee may participate, on the same terms and conditions
as other management employees, in the group health insurance policy sponsored by
the Company. Employee shall accrue three (3) weeks’ paid vacation in each period
of twelve (12) consecutive months during the term of this Agreement. Employee
shall be eligible to participate in such other fringe benefit programs as are
provided to the Company’s management employees from time to time.

 

2.4 REIMBURSEMENT OF EXPENSES. The Company shall reimburse Employee for
authorized expenses incurred by Employee in the performance of his duties,
provided that such expenses are reasonable in amount, incurred for the benefit
of the Company, and are supported by itemized accountings and expense receipts
submitted to the Company prior to any reimbursement.

 

3. TERMINATION

 

3.1 DEFINITIONS. For purposes of this Agreement, the term:

 

(a) “DATE OF TERMINATION” shall mean the date specified in the Notice of
Termination (as defined below) as the effective date as of which Employee’s
employment hereunder shall terminate.

 

(b) “MISCONDUCT” shall mean (i) the willful and repeated failure by Employee to
substantially perform his duties with the Company (other than any such failure
resulting from Employee’s incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a Notice of Termination
by Employee for Good Reason), after a written demand for substantial performance
is delivered to Employee by the Company, which demand specifically identifies
the manner in which the Company believes that Employee has not substantially
performed his duties and provides fourteen (14) days for Employee to cure, or
(ii) Employee’s willfully engaging in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.

 

2



--------------------------------------------------------------------------------

(c) “NOTICE OF TERMINATION” shall mean a written notice that one party delivers
to the other party and that memorializes the delivering party’s decision to
terminate Employee’s employment hereunder and the date as of which such
termination shall become effective.

 

3.2 TERMINATION BY COMPANY. The Company may terminate this Agreement at any time
upon delivery of a Notice of Termination.

 

(a) FOR MISCONDUCT. If the Company terminates Employee’s employment by reason of
Employee’s Misconduct, then the Company shall pay to Employee all accrued and
unpaid compensation for all periods ended on or prior to the Date of
Termination, and shall not be obligated to pay any additional amounts to
Employee hereunder.

 

(b) OTHER THAN FOR MISCONDUCT. If the Company terminates Employee’s employment
other than for Misconduct upon less than two (2) months’ advance written notice,
then the Company shall pay Base Compensation to Employee, at the rate then in
effect, for the remainder of the two-month period following the date of the
delivery of the Notice of Termination. In addition to the foregoing:

 

(i) if the Date of Termination occurs prior to December 31, 2005, then (A)
Employee shall be treated as being on an unpaid leave of absence during the
period beginning on the Date of Termination and ending on the earliest of the
date on which Employee becomes eligible to receive coverage under another
company’s group health insurance plan, the date on which Employee commences
employment with another company, or December 31, 2005, and (B) the Company shall
provide coverage for Employee under the Company’s group health insurance plan
during such period; and

 

(ii) Employee thereafter shall be eligible to elect to receive continuation of
healthcare benefits under the Company’s group healthcare plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
provided that Employee timely elects such coverage and pays the premium cost of
such coverage for periods after December 31, 2005.

 

3.3 RESIGNATION BY EMPLOYEE. Employee may resign from employment hereunder at
any time only upon not less than two (2) months’ prior written notice to the
Company. If the Date of Termination occurs prior to December 31, 2005, then (a)
the Company shall treat the resignation as an unpaid leave of absence until the
earliest of the date on which Employee becomes eligible to receive coverage
under another company’s group health insurance plan, the date on which Employee
commences employment with another company, or December 31, 2005, (b) the Company
shall pay for the premium cost of Employee’s group health insurance coverage
during such period, and (c) Employee thereafter shall be eligible to elect COBRA
coverage, provided that Employee timely elects such coverage and pays the
premium cost of such coverage for periods after December 31, 2005.

 

3.4 MITIGATION. Employee shall not be required to mitigate the amount of any
payment provided for in this Section 3 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by Employee as a result of employment by
another employer, self employment earnings, by retirement benefits, by offset
against any amount claimed to be owing by Employee to the Company, or otherwise.
No amounts payable to Employee under any plan or program of the Company shall
reduce or offset any amounts payable to Employee under this Agreement.

 

3



--------------------------------------------------------------------------------

4. MISCELLANEOUS

 

4.1 NOTICES. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (i) when
personally delivered, or (ii) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (iii) on the date on which
transmitted by facsimile or other electronic means generating a receipt
confirming a successful transmission (provided that on that same date a copy of
such notice is deposited in the United States mail, postage prepaid, certified
or registered mail, return receipt requested), or (iv) on the next business day
after the date on which deposited with a regulated public carrier (e.g., Federal
Express) designating overnight delivery service with a return receipt requested
or equivalent thereof administered by such regulated public carrier, freight
prepaid, and addressed in a sealed envelope to the party for whom intended at
the address or facsimile number appearing on the signature page of this
Agreement, or such other address or facsimile number, notice of which is given
in a manner permitted by this Section 4.1.

 

4.2 EFFECT ON OTHER REMEDIES. Nothing in this Agreement is intended to preclude,
and no provision of this Agreement shall be construed to preclude, the exercise
of any other right or remedy which the Company may have by reason of Employee’s
breach of his obligations under this Agreement.

 

4.3 ARBITRATION. Except for a dispute in which any party is seeking the exercise
of the equitable powers of a court, if any dispute arises under this Agreement
and is not resolved within fifteen (15) days after one party delivers to each
other party a written notice invoking the arbitration provisions of this Section
4.3, then such dispute shall be resolved by arbitration in Santa Barbara,
California, before a single arbitrator under the rules then obtaining of the
American Arbitration Association. This agreement to arbitrate shall be
specifically enforceable. The decision of the arbitrator shall be final and
binding on the parties to the dispute.

 

4.4 BINDING ON SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon, and
inure to the benefit of, each of the parties hereto, as well as their respective
heirs, successors, assigns, and personal representatives.

 

4.5 GOVERNING LAW, JURISDICTION, AND VENUE. This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of California,
without regard to conflict of law principles. Each party consents to the
jurisdiction of the courts of the State of California for the purposes of
construing or enforcing this Agreement. Subject to the arbitration provisions of
Section 5.3, above, the parties agree that the exclusive venues for all such
disputes shall be the Superior Court in and for the County of Santa Barbara,
California, sitting in the City of Santa Barbara, California, and hereby waive
all arguments and claims that such forum is inconvenient or otherwise
inappropriate.

 

4.6 SEVERABILITY. If any of the provisions of this Agreement shall otherwise
contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.

 

4.7 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be one and
the same instrument, binding on all the signatories.

 

4



--------------------------------------------------------------------------------

4.8 FURTHER ASSURANCES. Each party agrees, upon the request of another party, to
make, execute, and deliver, and to take such additional steps as may be
necessary to effectuate the purposes of this Agreement.

 

4.9 ENTIRE AGREEMENT; AMENDMENT. This Agreement (a) represents the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous understandings, whether written or
oral, regarding the subject matter hereof, except the Mutual Nondisclosure
Agreement by and between Employee and the Company, and (b) may not be modified
or amended, except by a written instrument, executed by the party against whom
enforcement of such amendment may be sought.

 

[Signatures appear on the following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date set forth above.

 

“COMPANY:”    “EMPLOYEE:” CALLWAVE, INC., a California corporation      By  

/s/ David F. Hofstatter

--------------------------------------------------------------------------------

  

/s/ C. Stephen Cordial

--------------------------------------------------------------------------------

    David F. Hofstatter, President and CEO    C. Stephen Cordial May 26, 2005   
May 26, 2005 Date    Date Address, Facsimile No. and Email for Notices   
Address, Facsimile No. and Email for Notices:

136 West Canon Perdido Street

Santa Barbara, California 93101

  

31704 Saddletree Drive

Westlake Village, California 91361

Facsimile No.: (805) 690-4211    Facsimile No.: (805)                     

 

6